        Case 1:21-mj-00094-ZMF Document 14 Filed 03/31/21 Page 1 of 9



ATTORNEYS FOR FREEDOM LAW FIRM
3185 South Price Road
Chandler, Arizona 85248
(480) 755-7110
Fax (480) 857-0150
Marc J. Victor – AZ Bar 016064
Marc@AttorneysForFreedom.com
Law Offices of Daniel M. Gray, LLC
7617 Virginia Avenue
Falls Church, VA 22043
(703) 204-0164
(703) 204-1449
Daniel M. Gray - D.C. Bar TX 0018
graydm2@verizon.net
Attorneys for Defendant

                       UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA
United States of America,                      )   CR1:21 mj-94 ZMF
                                               )
                      Plaintiff,               )
                                               )   First Amended Motion to
vs.                                            )   Amend Detention Order
                                               )
Jon Ryan Schaffer,                             )
                                               )   Hearing: April 5, 2021 before Chief Judge
                     Defendant.                )   Beryl A. Howell
                                               )


      Jon Schaffer Amends his Motion to Amend Detention Order filed on March 20,

2021 (Doc 11) to supplement it with analysis and arguments based upon the written

detention ordered entered by Magistrate Judge Faruqui (Doc 12) and the United States

Court of Appeal for the District of Columbia’s decision in United States v. Munchel,

2021 WL1149196. Both the written order and the Court of Appeals decision were filed

after Mr. Schaffer filed his Motion to Amend Detention Order



                                           1
          Case 1:21-mj-00094-ZMF Document 14 Filed 03/31/21 Page 2 of 9




                 MEMORANDUM OF POINTS AND AUTHORITIES

Facts:

         On January 16, 2021, a Criminal Complaint was filed alleging Mr. Schaffer

violated sections 1, 2, and 4 of 18 U.S.C. 1752(a) and sections A, F and G of 40 U.S.C.

5104(e) on January 6, 2021. (Doc 1).

         Mr. Schaffer, a long-time resident of Indiana, became aware of the Complaint and

retained counsel. On January 17, 2021, Mr. Schaffer voluntarily presented himself to

federal authorities in Indiana. On January 19, 2021, the Southern District of Indiana

conducted a Rule 5 Initial Hearing. (1:21-mj-0049 Doc. 1). At the hearing, Mr. Schaffer

waived his right to both an identity hearing and a preliminary hearing. (1:21-mj-0049

Doc 1 & 2). Because the Government sought pretrial detention, Magistrate Judge Mark

J. Dinsmore scheduled a detention hearing for January 22, 2021. (1:21-mj-0049 Doc 1).

         Instead of proceeding with his January 22, 2021 Detention Hearing, Mr. Schaffer

waived the hearing but reserved his “right to request a detention hearing in the

prosecuting district at a time set by that Court.” (1:21-mj-0049 Doc. 6).

         Magistrate Judge Dinsmore ordered the U.S. Marshal to transport Mr. Schaffer to

this District to appear in this case. (1:21-mj-0049 Doc 7).

         Although the parties anticipated the U.S. Marshal would transport Mr. Schaffer

within a few weeks, Mr. Schaffer was not transported to this District until March 18,

2021.

         Pretrial Services investigated Mr. Schaffer and recommended his release with

conditions including Pretrial Services Supervision, GPS monitoring, and home detention.

                                             2
        Case 1:21-mj-00094-ZMF Document 14 Filed 03/31/21 Page 3 of 9




      On March 19, 2021, the Government presented exhibits at Mr. Schaffer’s

detention hearing. The exhibits consisted of a video interview of Mr. Schaffer in

November of 2020 expressing his political views and a video and still photos taken on

January 6, 2021 showing him inside the United States Capitol holding pepper spray.

      On March 19, 2021, Magistrate Judge Faruqui ordered Mr. Schaffer detained

based on a finding the Government had proven by clear and convincing evidence that Mr.

Schaffer was a danger to the community and that no condition or combination of

conditions would reasonably assure the safety of any other person or the community if

Mr. Schaffer was released. On March 24, 2021 Magistrate Judge Faruqui issued his

Order of Detention Pending Trial. (Doc 12).

Law and Argument:

      “A detention decision based upon the defendant's dangerousness to the community

must be supported by ‘clear and convincing evidence.’” 18 U.S.C. § 3142(e)(1), (f); see

also United States v. Smith, 79 F.3d 1208, 1209 (D.C. Cir. 1996).

      I. Standard of Review

      Under 18 U.S.C. § 3145(b), a defendant ordered detained by a magistrate
      judge may file “a motion for revocation or amendment to the order” with “a
      court having original jurisdiction over the offense.” 18 U.S.C. § 3145(b).
      Although the D.C. Circuit has yet to opine on the question, substantial
      precedent supports the view that a magistrate judge's detention order is
      subject to de novo review by the district court, see United States v. Hunt, 240
      F. Supp. 3d 128, 132 (D.D.C. 2017) (identifying cases supporting this
      proposition from the Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth,
      Ninth, Tenth, and Eleventh Circuits), and this Court has adopted that view,
      United States v. Taylor, 289 F. Supp. 3d 55, 66 (D.D.C. 2018).




                                            3
        Case 1:21-mj-00094-ZMF Document 14 Filed 03/31/21 Page 4 of 9




      United States v. Cua, No. CR 21-107 (RDM), 2021 WL 918255, at *3 (D.D.C.

Mar. 10, 2021).

      II. Mr. Schaffer Should be Released on Conditions

      The Bail Reform Act provides three basic options regarding release or detention

pending trial. The Act permits the Court to release a defendant on his own recognizance

(an unsecured bond is optional); release on conditions; or detain. 18 U.S.C. § 3142 (a).

      Pretrial detention is only permitted upon a finding “that no condition or

combination of conditions will reasonably assure the appearance of the person as required

and the safety of any other person and the community.” 18 U.S.C. § 3142 (e)(1) 1 See

also U.S. v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996) (per curiam).

      The question for the Court is whether any “condition or combination of
      conditions will reasonably assure the appearance of the person as required
      and the safety of any other person and the community.” 18 U.S.C. § 3142(e).
      If not, the Court “shall order the detention of the [defendant] before trial.”
      Id. In determining whether Cua should be detained, the Court must consider:
      (1) the nature and circumstances of the offense charged; (2) the weight of the
      evidence against the defendant; (3) the history and characteristics of the
      defendant; and (4) the nature and seriousness of the danger to any person or
      the community that would be posed by the defendant's release. Id. § 3142(g).
      “The facts the judicial officer uses to support a finding ... that no condition
      or combination of conditions will reasonably assure the safety of any other
      person and the community [must] be supported by clear and convincing
      evidence,” and the government bears the burden of proof as to that evidence.
      Id. § 3142(f)(2)(B). That is because “[i]n our society liberty is the norm, and
      detention prior to trial or without trial is the carefully limited exception.”
      United States v. Salerno, 481 U.S. 739, 755 (1987); see also Taylor, 289 F.
      Supp. 3d at 62 (“The default position of the law ... is that a defendant should
      be released pending trial.”) (internal quotation marks and citation omitted).



1
  18 U.S.C. § 3142(e) also permits detention for particular offenses. Mr. Schaffer has
not been charged with any of those offenses.
                                            4
            Case 1:21-mj-00094-ZMF Document 14 Filed 03/31/21 Page 5 of 9




          United States v. Cua, No. CR 21-107 (RDM), 2021 WL 918255, at *3

(D.D.C. Mar. 10, 2021).

      A. Nature and Circumstances of the Offense Charged and The Weight of the
Evidence

          The Government sought “detention based on [Mr. Schaffer] carrying a dangerous

weapon inside a restricted ground.” Reporter’s Transcript of Detention Hearing, p. 7: 8-

10. 2 Magistrate Judge Faruqui detained Mr. Schaffer “Upon the Motion of the

Government attorney pursuant to 18 U.S.C. § 3142(f)(1).” (Doc. 12, p. 1)

          Mr. Schaffer cannot be detained pursuant to 18 U.S.C. § 3142 (f)(1)(E) because

the Government’s allegation Mr. Schaffer simply possessed bear spray does not support a

finding his case involved a dangerous weapon. The Government cannot establish a can

of bear spray is dangerous weapon when it is simply possessed.

          The Government may seek detention in specific cases, including “any felony that

is not otherwise a crime of violence . . . that involves the possession or use of a firearm or

destructive device . . ., or any other dangerous weapon . . .” 18 U.S.C. § 3142(f) (1)(E).

          Magistrate Judge Faruqui wrote, “Mr. Schaffer is charged with carrying a

dangerous weapon (bear spray) onto restricted, Capitol grounds.” and “The government

presented a number of exhibits at the detention hearing that show Mr. Schaffer was in

possession of bear spray.”




2
    The Government has not filed a written request to detain Mr. Schaffer.
                                                  5
         Case 1:21-mj-00094-ZMF Document 14 Filed 03/31/21 Page 6 of 9




       The Government did not introduce any evidence or authority for Magistrate Judge

Faruqui to find the simple possession of bear spray is a “dangerous weapon” to justify

detaining Mr. Schaffer pursuant to 18 U.S.C. § 3142(f)(1)(E). 3

       Appellate cases addressing the simple possession of bear spray or pepper spray are

sparse, but Circuits have addressed whether possession of pepper spray is a dangerous

weapon for purposes of the Sentencing Guidelines. Even in the context of sentencing

enhancement, the Circuits are divided on whether pepper spray is a dangerous weapon

when it is simply possessed and not used.

       The Sixth Circuit wrote,

       [The Defendant], of course, did not personally possess the pepper spray, but
       he admitted that he knew [the co-conspirator] had possessed the pepper spray
       and had intended to use it in the event [Victim] resisted their robbery plan.
       Hence, he aided and abetted [the co-conspirator] in the robbery with
       knowledge of the pepper spray's existence and intended use; and, therefore,
       he may be subjected to § 2B3.1(b)(2)(E)'s 3–level enhancement.

       Not so clear is whether pepper spray is a “dangerous weapon” under §
       2B3.1(b)(2)(E)—a question this Circuit has yet to address. The commentary
       to § 2B3.1(b)(2)(E) provides some guidance: “ ‘Dangerous weapon’
       means ... an instrument capable of inflicting death or serious bodily injury....”
       U.S.S.G. § 1B1.1, comment (n.1(D)(i)) (referenced by § 2B3.1 (n.1)).
       “[S]erious bodily injury” is defined as an “injury involving extreme physical
       pain or the protracted impairment of a function of a bodily member, organ,
       or mental faculty....” U.S.S.G. § 1B1.1, comment (n. 1(L)).

       Therefore, based on the severe and probable effects that pepper spray has on
       the human body, the district court's determination that pepper spray
       constitutes a “dangerous weapon” was not erroneous.


3
 Mr. Schaffer’s case does not involve any of the other factors listed in the other subsections of
18 U.S.C. § 3142(f)(1). The offenses are not crimes of violence, do not have a maximum
sentence of life or death, are not controlled substances offenses and Mr. Schaffer has no prior
convictions at all. See 18 U.S.C.. § 3142(f)(1)(A)(B)(C) and (D).
                                                 6
         Case 1:21-mj-00094-ZMF Document 14 Filed 03/31/21 Page 7 of 9




       United States v. Melton, 233 F. App'x 545 (6th Cir. 2007)

       The Eleventh Circuit wrote,

       We conclude that the district court erred when it enhanced Perez's sentence
       for possession of a dangerous weapon. In applying the enhancement, the
       district court necessarily concluded that the pepper spray in question was a
       dangerous weapon within the meaning of the Sentencing Guidelines.

       To state it differently, regardless of how Perez intended to use the pepper
       spray, the record is devoid of any evidence that the spray is actually capable
       of inflicting a serious bodily injury.

       United States v. Perez, 519 F. App'x 525, 526 (11th Cir. 2013).

       Thus, Mr. Schaffer cannot be detained pursuant to 18 U.S.C. § 3142(f)(1)(E)

because the Government has not established his case involves a dangerous weapon.

       Magistrate Judge Faruqui found the nature of the offense and weight of the

evidence both favored pretrial detention based upon erroneous conclusion carrying bear

spray qualifies as a dangerous weapon. Doc. 12, p. 3.

       B. Mr. Schaffer’s History and Characteristics

       Pretrial Services recommended release with conditions. Magistrate Judge Faruqui

found Mr. Schaffer’s history and characteristics favor pretrial release. Doc. 12, p. 4. Mr.

Schaffer has no criminal history, no history of substance abuse, is employed and has a

stable residence. Magistrate Judge Faruqui found Mr. Schaffer is most likely not a

serious flight risk. Doc. 12, p. 4.

        C. Nature and Seriousness of the Danger to Any Person of the Community.

       The crux of the constitutional justification for preventive detention under
       the Bail Reform Act is that “[w]hen the Government proves by clear and
       convincing evidence that an arrestee presents an identified and articulable
       threat to an individual or the community, ... a court may disable the arrestee

                                             7
         Case 1:21-mj-00094-ZMF Document 14 Filed 03/31/21 Page 8 of 9




       from executing that threat.” Salerno, 481 U.S. at 751, 107 S.Ct. 2095.
       Therefore, to order a defendant preventatively detained, a court must
       identify an articulable threat posed by the defendant to an individual or the
       community.

       Munchel, 2021 WL 1149196, at *7.

       The Government did not present evidence or argue Mr. Schaffer presented

an articulable threat. Magistrate Judge Faruqui ordered Mr. Schaffer detained on

an unarticulated and hypothetic fear Mr. Schaffer might engage in violent and

destructive behavior in the future. “This transfer of power has taken place, so it

cannot be assured Mr. Schaffer will not engage in further violence to support his

political ideology if released.” Doc. 12, p. 4.

       This is precisely the unarticulated threat rejected by the Court of Appeals in

Muncel. Muncel, 21 WL 1149196 at * 8.

       Conclusion:

       Mr. Schaffer should be released because there are “condition or combination of

conditions that will reasonably assure the appearance of the person as required and the

safety of any other person and the community.”

                             RESPECTFULLY SUBMITTED March 31, 2021.


                                           ATTORNEYS FOR FREEDOM LAW FIRM



                                           /s/ Marc J. Victor _________
                                           Marc J. Victor
                                           Attorney for Defendant



                                             8
         Case 1:21-mj-00094-ZMF Document 14 Filed 03/31/21 Page 9 of 9




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2021, I filed the Original with the Clerk of the
Court using the CM/ECF System for filing and transmittal of a Notice of Electronic
Filing to the following CM/CEF registrants:

Ahmed M. Baset
James B. Nelson
Louis J. Manzo
Assistant U.S. Attorneys

A copy sent via email to:

Chief Judge Beryl A. Howell
Howell_chambers@dcd.uscourts.gov



By: /s/ Carmen Smith




                                             9
